                                                               JS-6

                                                                8/7/2019

                                                                CW




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


HOMER LEWIS,                         CASE NO. 2:15-cv-02938-CJC (SK)
                  Plaintiff,         JUDGMENT
            v.
J. D. SOTO, et al.,
                  Defendants.


     Pursuant to the Order Granting Defendants’ Motion to Dismiss the
First Amended Complaint, IT IS ADJUDGED that this action is
DISMISSED.




DATED: August 7, 2019                 _____                       __
                                      CORMAC J. CARNEY
                                      U.S. DISTRICT JUDGE
